Case 1:20-cv-22050-FAM Document 12 Entered on FLSD Docket 09/15/2020 Page 1 of 1

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA


                                                               CASE NUMBER
 SISVEL INTERNATIONAL S.A., et al.                                1:20−cv−22050−FAM
                        PLAINTIFF(S)

                              v.

 BLU PRODUCTS INC.,

                                                                      DEFAULT BY CLERK F.R.Civ.P.55(a)

                      DEFENDANT(S).




                                                 Clerk's Default
       It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

 to the complaint filed herein within the time required by law.

 Default is hereby entered against defendant(s)

 Blue Products, Inc.




 Blue Products Inc.




 as of course, on the date September 15, 2020.
                                                             Angela E. Noble
                                                             CLERK OF COURT

                                                             By /s/ Lorraine Sandelin
                                                             Deputy Clerk

 cc: Judge Federico A. Moreno
     Sisvel International S.A.

                                              DEFAULT BY CLERK F.R.Civ.P.55(a)

 CV−37 (10/01)
